DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: logic in claim 8.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. The amendment is the corrected version of the amendment in Notice of Allowability issued 1/16/2020. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephonic interview with the Applicant's representative James J. Lynch, Registration No. 50,153, on Monday, 3/08/2021.
The application has been amended as follows:
In the claim:
Claim 1, lines 4 to 6 “logic coupled to the one or more substrates

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
 “ segregate the persistent storage media into two or more segments, wherein the persistent storage media comprises a solid state drive, assign a tenant to one of the two or more segments of the persistent storage media, wherein the two or more segments each comprise a contiguous physical collection of a physical architecture of the persistent storage media to which a logical NON- VOLATILE MEMORY EXPRESS Set is mapped, wherein the tenant is assigned to the logical NON-VOLATILE MEMORY EXPRESS Set, and wherein the two or more segments each support only one tenant, [[and]] collect, via the solid state drive, telemetry information on a per segment-basis, wherein a segment granularity is smaller than a namespace granularity, and identify, via the solid state drive, one or more of count information, type information or capacity information on a per segment-basis in response to a query from an agent.” 
Claim 8 recites the following limitations: “segregate the persistent storage media into two or more segments, wherein the persistent storage media comprises a solid state drive, assign a tenant to one of the two or more segments of the persistent storage media, wherein the two or more segments each comprise a contiguous physical collection of a physical architecture of the persistent storage media to which a logical NON- VOLATILE MEMORY EXPRESS Set is mapped, wherein the tenant is assigned to the logical NON-VOLATILE MEMORY EXPRESS Set, and wherein the two or more segments each support only one tenant, collect, via the solid state drive, telemetry information on a per segment-basis, wherein a segment granularity is smaller than a namespace granularity, and identify, via the solid state drive, one or more of count information, type information or capacity information on a per segment-basis in response to a query from an agent.”
Claim 14 recites the following limitations:
“segregating a persistent storage media into two or more segments, wherein the persistent storage media comprises a solid state drive; assigning a tenant to one of the two or more segments of the persistent storage media, wherein the two or more segments each comprise a contiguous physical collection of a physical architecture of the persistent storage media to which a logical NON-VOLATILE MEMORY EXPRESS Set is mapped, wherein the tenant is assigned to the logical NON-VOLATILE MEMORY EXPRESS Set, and wherein the two or more segments each support only one tenant; collecting, via the solid state drive, telemetry information on a per segment-basis, wherein a segment granularity is smaller than a namespace granularity, and identifying, via the solid state drive, one or more of count information, type information or capacity information on a per segment-basis in response to a query from an agent.”
The prior art of record Perlmutter et al (U.S. 2020/004676) teaches divides a plurality of memory dies into succession of segments groups. The dies are arranged into non-volatile memory sets with each non-volatile memory set addressable by a different user for storage of data. George et al (U.S 2016/0334998) teaches the idea of assigning two or more disk partitions to a specific tenant. 
However, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 8, and 15, either in the prior art or existing case law.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KHOA D DOAN/            Primary Examiner, Art Unit 2133